EXHIBIT 10.3




First Amendment to
The Delta Air Lines, Inc. 2017 Long-Term Incentive Program
Sections 4(d)(v)(C) and (D) of the Delta Air Lines, Inc. 2017 Long-Term
Incentive Program shall be deleted in their entirety and replaced by the
following:
“(C)    Retirement. Subject to Section 4(d)(v)(F), upon a Participant’s
Termination of Employment by reason of Retirement, subject to the Participant’s
execution of a waiver and release of claims in a form and manner satisfactory to
the Company, the Pro Rata Option Portion of any Option Installment that is not
exercisable at the time of such Termination of Employment (1) will vest and
become exercisable, if applicable, under Section 4(d)(iv) in the same manner and
to the same extent as if the Participant’s employment had continued and (2) the
entire then exercisable portion of the Option shall be exercisable during the
period: (I) beginning on the applicable Option Installment Vesting Date and (II)
ending on the Expiration Date. Pro Rata Option Portion has the meaning set forth
in Section 4(d)(v)(A). Upon the Participant’s Termination of Employment by
reason of Retirement, any portion of the Option that is not exercisable at the
time of such termination, other than the Pro Rata Option Portion, shall be
immediately forfeited. Notwithstanding the last sentence of Section 3 to the
contrary, the exercisability provisions of this Section 4(d)(v)(C) shall
supersede any conflicting term included in any Award Agreement.
(D)    Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, any Option Installment that is not exercisable at the
time of such Termination of Employment shall vest and become exercisable and the
then exercisable portion of the Option shall be exercisable during the period:
(1) beginning on the date of such Termination of Employment and (2) ending on
(I) if due to Disability, the earlier of (i) the third anniversary of such
Termination of Employment and (ii) the Expiration Date or (II) if due to death,
the Expiration Date. Notwithstanding the last sentence of Section 3 to the
contrary, the exercisability provisions of this Section 4(d)(v)(D) shall
supersede any conflicting term included in any Award Agreement.”









